UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6985


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DELLONTE RASHAUN SEBURN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever III, Chief
District Judge. (5:13-cr-00005-D-1; 5:15-cv-00204-D)


Submitted:   February 23, 2017            Decided:   February 27, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Dellonte Rashaun Seburn, Appellant Pro Se. Jennifer P. May-Parker,
Roberto Francisco Ramirez, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dellonte Rashaun Seburn seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.               The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.       28 U.S.C. § 2253(c)(1)(B) (2012).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                   28 U.S.C.

§ 2253(c)(2) (2012).      When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment

of the constitutional claims is debatable or wrong.                  Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537
U.S. 322, 336-38 (2003).       When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states a debatable claim of the denial of a constitutional right.

Slack, 529 U.S. at 484-85.

      We have independently reviewed the record and conclude that

Seburn has not made the requisite showing.           Accordingly, we deny

a    certificate   of     appealability     and     dismiss   the     appeal.

Additionally, we deny Seburn’s motion for appointment of counsel

and to remand or suspend the certificate of appealability review.

We   dispense   with    oral   argument   because   the   facts   and   legal



                                     2
contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3